                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE


   UNITED STATES OF AMERICA                            )
                                                       )        No.: 2:19-CR-076
                  v.                                   )        JUDGE CORKER
                                                       )
                                                       )
   KEVIN LEE ROSEMEYER                                 )
   Also known as SAN QUINTON


                                 SENTENCING MEMORANDUM

           Comes now the United States of America, by and through J. Douglas Overbey, the United

   States Attorney for the Eastern District of Tennessee, and files this sentencing memorandum in

   compliance with the Court’s Order.

                                         Procedural History

          The Grand Jury sitting for the Eastern District of Tennessee at Greeneville returned an

   indictment on June 11, 2019 charging the defendant and five other co-defendants with charges

   related to methamphetamine trafficking.

          On August 28, 2020, the defendant entered a plea of guilty to Count One of the Indictment,

   that is: Conspiracy to distribute fifty grams or more of methamphetamine, its salts, isomers, and

   salts of its isomers, a Schedule II controlled substance, in violation of 21 U.S.C. §§ 846 and 841

   (a)(1),(b)(1)(A).

          For the purposes of this memorandum, the agreed upon facts supporting this offense are

   set forth in paragraphs 8 through 15 at pages 5 through 6 of the Presentence Investigation Report

   dated November 5, 2020 and are incorporated herein by reference.




Case 2:19-cr-00076-DCLC-CRW Document 221 Filed 12/23/20 Page 1 of 3 PageID #: 1367
                              Sentencing Considerations & Recommendations

          The United States believes that the factual basis contained in the written plea agreement as

   well as in the presentence report accurately describes the defendant’s involvement and

   participation in the use and sale of large quantities of high purity methamphetamine in and around

   the Cocke County area of the Eastern District of Tennessee.

          The defendant is a 56-year-old male who resides in Cocke County, Tennesee. Unlike many

   who come before the Court, the defendant appears to have had a good childhood with both parents

   present and, aside from marijuana, the defendant did not begin using drugs until his mid-20s.

   Unfortunately, the defendant has been a user of narcotics since that time, except for six years of

   sobriety following treatment. The defendant reported no issues with mental health.

          The defendant’s conduct in this case is very troubling. The defendant, along with his co-

   conspirators, trafficked large quantities of methamphetamine, negatively affecting the community.

   The damage done is incalculable and the ramifications are still to be seen in years to come. While

   it is the opinion of the United States that the defendant was not a leader of this conspiracy, he was

   one of the more prolific offenders. The defendant sold large quantities of methamphetamine during

   the course of this conspiracy which began in 2016 and co-defendants reported to law enforcement

   that the defendant would make out of state trips to purchase methamphetamine, sometimes

   bringing back over a pound of methamphetamine per trip. It appears that the defendant was

   consistently selling methamphetamine during this conspiracy including to confidential informants.

   The defendant has a significant criminal history, putting him in criminal history category VI.

   However, many of the defendant’s past convictions are for crimes that are often committed by

   those addicted to narcotics. Unless the defendant takes advantage of the resources provided by the




Case 2:19-cr-00076-DCLC-CRW Document 221 Filed 12/23/20 Page 2 of 3 PageID #: 1368
   BOP while in custody and on supervised release and learn how to deal with his mental health issues

   and drug addictions, the defendant is at risk to reoffend. It is the hope of the United States that the

   defendant will take advantage of these resources and programs.

          It should be noted that the defendant was at times cooperative with law enforcement

   although it appears that he attempted to downplay the scale on which he was operating. While the

   defendant’s cooperation does not rise to the level needed for the United States to move the court

   for a downward departure or variance, the undersigned would have asked for a sentence at the top

   of the guideline range without it.

          The presentence report prepared by U.S. Probation establishes that the Defendant has a

   criminal history category of VI and a total offense level of 27 with a guideline range of 130 to 162

   months. The statutorily minimum required sentence for Count One is 10 years. After considering

   the defendant’s significant, high volume involvement in this conspiracy but also his cooperation

   with law enforcement, the United States believes that an appropriate sentence would be one in the

   middle of the guideline range. The United States believes that such a sentence would be sufficient

   but not greater than necessary after considering the § 3553 factors. The United States objects to

   any departure or variance from the correctly calculated sentencing guideline range.



                                                          Respectfully submitted
                                                          J. DOUGLAS OVERBEY
                                                          United States Attorney

                                                      By: s/ Andrew C. Parker
                                                         ANDREW C. PARKER
                                                         Assistant U.S. Attorney
                                                         FL Bar No.: 100949
                                                         220 West Depot Street, Ste. 423
                                                         Greeneville, TN 37743
                                                         andrew.parker@usdoj.gov
                                                         423-639-6759



Case 2:19-cr-00076-DCLC-CRW Document 221 Filed 12/23/20 Page 3 of 3 PageID #: 1369
